Case 1:20-cv-00246-JJM-LDA Document 39 Filed 02/03/21 Page 1 of 3 PageID #: 963




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 DESTINY WASHINGTON, DEVIN                          )
 HAZEL, and DORIS ALEXANDER,                        )
 individually and on behalf of all others           )
 similarly situated,                                ) Case No. 1:20-cv-00246-JJM-LDA
                                                    )
                        Plaintiffs,                 )
                                                    )
                v.                                  )
                                                    )
 JOHNSON & WALES UNIVERSITY,                        )
                                                    )
                        Defendant.                  )

             DEFENDANT JOHNSON & WALES UNIVERSITY’S
 NOTICE OF SUPPLEMENTAL AUTHORITY IN RESPONSE TO COURT QUESTION

       Defendant Johnson & Wales University (“JWU”) respectfully submits this notice of

supplemental authority to address a question that the Court raised during the hearing on the motion

to dismiss in this case, held on January 25, 2021. The Court posed the hypothetical question

whether, if statements on a website cannot form a contract with university students, the absence of

a contract remedy would mean that “colleges can say anything they want on their website and they

have no responsibility for anything they say or any representations they make?” Tr. 62:5-8.

Counsel for JWU answered that they could not, noting the existence of “false advertising” claims

(which plaintiffs do not, and could not, allege). Id. at 63:15-21. In addition to such available

remedies, JWU respectfully invites the Court’s attention to the federal law and regulations by

which Congress and the Department of Education expressly prohibit institutions of higher

education from making material misrepresentations, on risk of substantial monetary fines and/or

loss of federal funding that is vital for most colleges and universities to function. See, e.g., 20

U.S.C. 1094(c)(3)(A), (B); 34 C.F.R. § 668.71 et seq.; 668.84; 685.206(e)(2), (e)(3), (e)(16);




                                                1
Case 1:20-cv-00246-JJM-LDA Document 39 Filed 02/03/21 Page 2 of 3 PageID #: 964




685.222(d), (e)(7), (h)(5) (attached as Exhibits 1-5). These and a panoply of other legal provisions

make educational institutions among the most regulated in the country and confirm that the answer

to the Court’s hypothetical question is a resounding “No.”

DATED: February 3, 2021                    Respectfully submitted,




                                             By /s/ Robert Clark Corrente
                                               Robert Clark Corrente (#2632)
                                               Joseph D. Whelan (#5694)
                                               Christopher N. Dawson (#8508)
                                               WHELAN CORRENTE & FLANDERS LLP
                                               100 Westminster Street, Suite 710
                                               Providence, RI 02903
                                               Telephone: (401) 270-4500
                                               rcorrente@whelancorrente.com
                                               jwhelan@whelancorrente.com
                                               cdawson@whelancorrente.com

                                                -and-

                                                /s/ Crystal Nix-Hines
                                                Crystal Nix-Hines (pro hac vice)
                                                Kathleen M. Sullivan (pro hac vice)
                                                Shon Morgan (pro hac vice)
                                                Scott Mills (pro hac vice)
                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
                                                865 South Figueroa Street, 10th Floor
                                                Los Angeles, CA 90017-2543
                                                Telephone: (213) 443-3000
                                                crystalnixhines@quinnemanuel.com
                                                kathleensullivan@quinnemanuel.com
                                                shonmorgan@quinnemanuel.com
                                                scottmills@quinnemanuel.com

                                                Attorneys for Defendant
                                                Johnson & Wales University




                                                 2
Case 1:20-cv-00246-JJM-LDA Document 39 Filed 02/03/21 Page 3 of 3 PageID #: 965




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice of Supplemental Authority in Response to Court

Question was served on all counsel of record on February 3, 2021, using the Court’s CM/ECF

system, which will send a notification of such filing.

                                              /s/ Crystal Nix-Hines
                                              Crystal Nix-Hines
